Exhibit 10.10 PATENT SECURITY AGREEMENT PATENT SECURITY AGREEMENT (the “Agreement”) made as of this15th day of July 2010 by APDN (B.V.I.) INC., a corporation organized under the laws of the British Virgin Islands and successor in interest by merger to RIXFLEX HOLDINGS LIMITED, a corporation organized under the laws of the British Virgin Islands (“Grantor”), in favor of ETICO CAPITAL, LLC, as Agent (“Grantee”). W I T N E S S E T H WHEREAS, Grantor and Grantee are parties to a certain Security Agreement of even date herewith between Grantor and Grantee (as the same may be amended or otherwise modified from time to time, the “Security Agreement”), pursuant to which Grantor has granted to Grantee, as agent for the Buyers (as defined in the Security Agreement), a security interest in substantially all of the assets of Grantor including all right, title and interest of Grantor in, to and under all now owned and hereafter acquired Patents (as defined in the Security Agreement), and all products and proceeds thereof, to secure the payment of the Obligations (as defined in the Security Agreement). NOW, THEREFORE, for other good and valuable consideration, receipt and sufficiency of which are hereby acknowledged, Grantor agrees as follows: 1.Incorporation of Security Agreement.The Security Agreement and the terms and provisions thereof are hereby incorporated herein in their entirety by this reference thereto. All terms capitalized but not otherwise defined herein shall have the same meanings herein as in the Security Agreement. 2.Grant and Reaffirmation of Grant of Security Interests.To secure the payment and performance of the Obligations, Grantor hereby grants to Grantee, for its benefit and the benefit of the Buyers, and hereby reaffirms its prior grant pursuant to the SecurityAgreementof, a continuing security interest in Grantor’s entire right, title and interest in and to the following (all of the following items or types of property being herein collectively referred to as the “Patent Collateral”), whether now owned or existing and hereafter created, acquired or arising: (i) each Patent and application for Patent listed on Schedule 1 annexed hereto, together with any reissues, continuations or extensions thereof; and (ii) all products and proceeds of the foregoing, including, without limitation, any claim by Grantor against third parties for past, present or future infringement of any Patent. SIGNATURE PAGE TO PATENT SECURITY AGREEMENT IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date first written above. APDN (B.V.I.) INC., successor in interest by merger to Rixflex Holdings Limited By: /s/ Dr. James A. Hayward Name: Dr. James A. Hayward Title: President and Chief Executive Officer Accepted and Agreed as of the date first above written: ETICO CAPITAL, LLC, as Collateral Agent By: /s/ Scott A. Weisman Name: Scott A. Weisman Title: Managing Director 2 SCHEDULE 1 PATENT APPLICATIONS Patent Application Description U.S. Patent Application No. Date Published Method for Mixing Nucleic Acid in Water Insoluble Media and Application Thereof 10/645,602 3/25/04 Novel Nucleic Acid Based Stganography System and Application Thereof 10/909,431 3/17/05 3
